                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               SOUTHERN DIVISION

JOHN U. WIESENDANGER and LINDA H.
WIESENDANGER,

     Plaintiffs,

v.                                                         Case No. 1:17-cv-286-CHS

MIDAMERICA MORTGAGE, INC.,

     Defendant.


                    MOTION FOR ENTRY OF ORDER OF DISMISSAL

       COMES NOW, Mid America Mortgage, Inc. (“MAM”) and John U. Wiesendanger and

Linda H. Wiesendanger (the “Plaintiffs”) and herby file this Motion for Entry of Order of

Dismissal, respectfully showing this Honorable Court as follows:

       1.      On February 19, 2019, MAM and the Plaintiffs entered into a final settlement

agreement. Pursuant to the terms of the settlement agreement, certain deadlines were

implemented between the Parties premised on the providing of a specific notice by MAM’s loan

servicer, LoanCare, LLC. One of those deadlines was the filing of a Stipulation of Dismissal or

Consent Order regarding the foreclosure sale at issue in this case.

       2.      Due to an internal error, the notice was sent (on March 26, 2019) to the former

address for the Plaintiffs’ attorney and never received. This error was not discovered by counsel

for MAM or the Plaintiffs until mid-May. Further, counsel for MAM was not aware of the

letter’s existence until early May. Thus, the Parties were unable to adhere to the deadlines

contained in the settlement agreement.




                                                 1

Case 1:17-cv-00286-CHS Document 43 Filed 05/28/19 Page 1 of 3 PageID #: 237
       3.      The Parties are diligently working to rectify the issues caused by the notice being

sent to the wrong address, including but not limited to a modification of the terms of the

settlement agreement.

       4.      On May 6, 2019, this Court entered an Order directing the Parties to file a

stipulation of dismissal no later than May 28, 2019, and if no such document is filed, the Court

will dismiss the case with prejudice pursuant to Fed. R. Civ. P. 41(b).

       5.      The Parties are cognizant of the Court’s desire to not allow this case to linger on

its docket with no activity. In an effort to both remove the case from the docket and allow the

Parties to rectify their current issues, they respectfully request that this Court enter the proposed

order of dismissal, attached hereto as Exhibit “A”. The proposed order contemplates that either

Party has leave to set aside the order and reinstate the case within 180 days if the settlement is

not consummated.

       WHEREFORE, the Parties respectfully request the following relief:

       a) That this Court enter the proposed order attached as Exhibit A; and

       b) Any other relief that this Court deems just and proper.

       Respectfully submitted, this 28th day of May 2019.

                                                      /s/ Bret J. Chaness
                                                      BRET J. CHANESS (BPR # 31643)
                                                      RUBIN LUBLIN TN, PLLC
                                                      3145 Avalon Ridge Place, Suite 100
                                                      Peachtree Corners, Georgia 30071
                                                      (678) 281-2730 (Telephone)
                                                      (404) 921-9016 (Facsimile)
                                                      bchaness@rubinlublin.com
                                                      Attorney for Mid America Mortgage, Inc.




                                                 2

Case 1:17-cv-00286-CHS Document 43 Filed 05/28/19 Page 2 of 3 PageID #: 238
                                                      /s/ Peter C. Ensign (by BJC w/ permission)
                                                      PETER C. ENSIGN (BPR # 17071)
                                                      6111 Shallowford Road, Suite 105C
                                                      Chattanooga, TN 37421
                                                      (423) 510-0410
                                                      ensign@ensignlegal.com
                                                      Attorney for Plaintiffs


                               CERTIFICATE OF SERVICE

       I hereby certify that I have, this 28th day of May 2019, filed the within the foregoing by

CM/ECF, which will serve notice on all parties.

                                                      /s/ Bret J. Chaness
                                                      BRET J. CHANESS (BPR # 31643)




                                                  3

Case 1:17-cv-00286-CHS Document 43 Filed 05/28/19 Page 3 of 3 PageID #: 239
